Title: Tobias Lear to Albert Gallatin, 11 March 1793
From: Lear, Tobias
To: Gallatin, Albert



Sir,
Philada March 11th 1793

On Saturday last the President recd a letter, wh. was enclosed in one to you from Mr Thos Bowen, in wh. Mr Bowen requests to be informed by the President, of the person who administerd on the Estate of a Mr George Harrison who formerly lived near Alexandria.
In reply to Mr Bowen’s enquiry, the President has directed me to give you the following information (which is all he possesses on the subject) in order that it may be communicated to Mr Bowen.
G.W. Can give very little satisfactory information respecting the enquiry of Mr Thomas Bowen.
The only person of the name of Geo: Harrison he ever heard of in the part of the Country mentioned by Mr Bowen has been dead little short of 50 years. He left a Widow but no Children,

and the Reversion of the land on which he lived to a Nephew of his by the name of John West (after the death of his Wife) from whom I bought it about 20 years ago.
The Widow married a second time a person of the name of Posey—but whether she had been appointed an Executrix of the will of Harrison—Administered on the Estate—or who else acted in either of these charact[er]s I am unable to say it being before my time & have had no concern in his affairs or knowle⟨dge⟩ of them further than buying the land as ⟨a⟩bove ⟨mentioned⟩.
Enclosed is your lettr from Mr Bowen which covered the Presidents. I have the honor to be &ca

T. Lear.

